DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-2 and 4-7 are pending and have been examined in this application. 
An information disclosure statement (IDS) has been filed on 10/26/2019 and reviewed by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: The Examiner suggests changing “the base a signal flag” in line 2 to --the base, a signal flag--.
Claim 1 is objected to because of the following informalities: The Examiner suggests changing “produced” in line 3 to --produces--.  
Claim 5 is objected to because of the following informalities: The Examiner suggests changing “on of both sides of” in lines 1-2 to --on both sides of--.  
Claim 7 is objected to because of the following informalities: The Examiner suggests changing “the the disk-shaped” in lines 1-2 to --the disk-shaped--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "the other end" in line 8. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the other end” to --another end--. 
Claims 2 and 4-7 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. Pat. 3745689) in view of Ruchel (U.S. Pat. 4953317) and Nolf (U.S. Pub. 20120291332).
In regard to claim 1, Williams discloses a device for winter fishing comprising a base (Fig. 1, where there is a base 11), a cover (Fig. 1, where there is a cover 14), a space between the cover and the base (Figs. 1-2, where there is a space between the cover 14 and the base 11), a signal flag (Fig. 1, where there is a signal flag 15) and a shaft (Fig. 1, where there is a shaft 39), wherein the base and the cover are connected to each other by locks and produced a disk-shaped housing (Fig. 1, where the base and the cover are locked together and connected by element 27 and where the base and the cover form a housing that at least has a disk shaped profile), there is a gap between the cover and the base to place the flag (Figs. 1-2, where there is at least some gap between the cover and the base in which the signal flag 15 would fit), on one end of the shaft being made a reel for a winding fishing line with a fishing hook (Figs. 1 and 5, where there is a reel 12 for a winding fishing line 22 with a fishing hook 23), and on the other end being made a washer with a flag fixing element (Figs. 1 and 4, where there is a washer 17 which has a flag fixing element (portion of washer 17 which interacts with the signal flag 15)). Williams does not disclose a groove for setting the flag in the work position is made in 
Williams does not disclose there is a gap between the cover and the base to place the flag in a transportation position. Nolf discloses there is a gap between the cover and the base to place the flag in a transportation position (Figs. 3 and 5, where there is a gap between the cover and the base in which the signal flag 23/41 would fit for transportation). Williams and Nolf are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art 
In regard to claim 4, Williams as modified by Ruchel and Nolf discloses the device according to claim 1 wherein the flag being installed by with one end in the groove of the cover (Ruchel, Fig. 1A, where the flag 40 has one end 50 in the groove 53 of the cover), and at another end a hole is made for interacting with the flag fixing element (Williams, Fig. 1, where the flag 15 has at the other end (which interacts with the flag fixing element) a hole 46).
In regard to claim 7, Williams as modified by Ruchel and Nolf discloses the device according to claim 1 wherein the the disk-shaped housing is are cylindrical (Williams, Figs. 1-2, where the base 11 and the cover 14 are cylindrical).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. Pat. 3745689) in view of Ruchel (U.S. Pat. 4953317) and Nolf (U.S. Pub. 20120291332) as applied to claim 1, and further in view of Rinehart (U.S. Pat. 5044108).
In regard to claim 2, Williams as modified by Ruchel and Nolf discloses the device according to claim 1. Williams as modified by Ruchel and Nolf does not disclose an insulating spacer is placed in a space between the cover and the base. Rinehart discloses an insulating spacer is placed in a space between the cover and the base (Figs. 1-2, 5, and 10, where there are spacers 112 and 113 which are in a space between the cover (top flat . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. Pat. 3745689) in view of Ruchel (U.S. Pat. 4953317) and Nolf (U.S. Pub. 20120291332) as applied to claim 1, and further in view of Serocki et al. (U.S. Pat. 5074072).
In regard to claim 5, Williams as modified by Ruchel and Nolf discloses the device according to claim 1. Williams as modified by Ruchel and Nolf does not disclose a reflective coating is installed on of both sides of the flag. Serocki et al. disclose a reflective material is used on both sides of the flag (Column 5, lines 48-50, and Fig. 1, where the flag 14 is reflective on both sides). Williams and Serocki et al. are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Williams as modified by Ruchel and Nolf such that a reflective coating is installed of both sides of on the flag in view of Serocki et al., since the reflective material used on the flag of Serocki et al. could be used on the .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. Pat. 3745689) in view of Ruchel (U.S. Pat. 4953317) and Nolf (U.S. Pub. 20120291332) as applied to claim 1, and further in view of Paczesny (U.S. Pat. 20160338334).
In regard to claim 6, Williams as modified by Ruchel and Nolf discloses the device according to claim 1. Williams as modified by Ruchel and Nolf does not disclose the base, the cover, the signal flag and the shaft are made of frost-resistant plastic. Paczesny discloses the major components of the device are made of frost-resistant plastic (Paragraph [0027] and Fig. 2, where the ice fishing device is made of polycarbonate (disclosed as the frost-resistant plastic used in the applicant’s specification)). Williams and Paczesny are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Williams as modified by Ruchel and Nolf such that the base, the cover, the signal flag and the shaft are made of frost-resistant plastic in view of Paczesny, since the frost resistant polycarbonate of Paczesny could be used on the base, cover, signal flag and shaft of Williams as modified by Ruchel and Nolf. The motivation would have been to have a durable device which is made of a material which does not become brittle in cold temperatures (Paczesny, Paragraph [0027]).

Response to Arguments
Applicant's arguments (filed 08/09/2021) with respect to the rejection of claim 1 have been fully considered but they are not persuasive. Williams (U.S. Pat. 3745689) in view of Ruchel (U.S. Pat. 4953317) and Nolf (U.S. Pub. 20120291332) disclose the applicant’s claim 1, as specified under Claim Rejections - 35 USC § 103 above. Specifically, Williams teaches a signal flag, a shaft, and a space between the cover and the base in Figs. 1-2, where there is a space between the cover 14 and the base 11 and where the device has a signal flag 15 and a shaft 39. Williams also teaches the base and the cover are connected to each other by locks and produces a disk-shaped housing in Fig. 1, where the base and the cover are locked together and connected by element 27 and where the base and the cover form a housing that at least has a disk shaped profile. Williams further shows that there is a gap between the cover and the base to place the flag in Figs. 1-2, where there is at least some gap between the cover and the base in which the signal flag 15 would fit. In addition, Nolf teaches there is a gap between the cover and the base to place the flag in a transportation position in Figs. 3 and 5, where there is a gap between the cover and the base in which the signal flag 23/41 would fit for transportation.
Furthermore, Ruchel teaches a groove for setting the flag in the work position is made in the cover in Fig. 1A, where there is a groove 53 on the cover 20 for setting the flag 40 in the work position.
In regard to the rejection of claim 2, the applicant’s arguments have been fully considered but they are not persuasive. Rinehart (U.S. Pat. 5044108) teaches an insulating spacer is placed in a space between the cover and the base in Figs. 1-2, 5, and 10, where there are spacers 112 and 113 which are in a space between the cover (top flat surface of body 11 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of fishing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647